******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. RYAN C. WRIGHT
                (AC 33894)
           DiPentima, C. J., and Keller and Borden, Js.
    Argued December 4, 2013—officially released April 29, 2014

(Appeal from Superior Court, judicial district of New
             London, Schimelman, J.)
  Lauren Weisfeld, senior assistant public defender,
for the appellant (defendant).
   Paul J. Narducci, senior assistant state’s attorney,
with whom, on the brief, was Michael L. Regan, state’s
attorney, for the appellee (state).
                         Opinion

   DiPENTIMA, C. J. The defendant, Ryan C. Wright,
appeals from the judgment of conviction, rendered after
a jury trial, of conspiracy to commit murder in violation
of General Statutes §§ 53a-48 and 53a-54a. On appeal,
the defendant claims that the trial court (1) improperly
precluded him from presenting evidence of third party
culpability by using the incorrect standard and errone-
ously finding that the evidence was not relevant, and
(2) improperly declined to charge the jury on the quality
of the police investigation. We affirm the judgment of
the court.
  The jury reasonably could have found the following
facts. On December 9, 2008, at approximately 11:15
p.m., several guests at a hotel in Groton reported to
the front desk clerk, Robert Harvey, that they heard
several gunshots. Harvey noted these calls in the front
desk logbook and then walked around the perimeter
of the hotel. He did not see anything suspicious, but
noticed a white car leaving the hotel parking lot.
  The following morning, a member of the housekeep-
ing staff alerted Harvey that there appeared to be a
person lying in the doorway of room 130. Harvey went
to room 130 to investigate and observed a man lying
face down in the doorway. After nudging the body sev-
eral times and receiving no response, he noticed bullet
shell casings on the floor and called the police.
  Upon arriving at the scene, police recovered two
spent .40 caliber Smith & Wesson shell casings from
the hallway just outside of room 130 and four additional
spent shell casings from inside the room. The victim was
identified as Jamel Campbell and the autopsy report
indicated that he had suffered two gunshot wounds to
the chest and abdomen, a gunshot wound to the neck,
and several gunshot wounds to the head. Ballistic evi-
dence indicated that the same gun fired all six bullets
and discharged all six bullet shell casings.
  Near the victim was a set of car keys. The police
located the car associated with the keys in the hotel
parking lot, and determined that the car was registered
to Emily Strother, the victim’s girlfriend and mother of
his child. After speaking with Strother and several of
the victim’s friends, the police learned that the victim
might have made plans to meet with Meagan Foley at
the hotel the night of his death.
  When police first spoke with Foley, she informed
them that she had communicated with the victim only
a few times on December 9, 2008, via text messaging.
The victim’s phone records, however, indicated more
than fifty communications between the victim and
Foley on the day in question, including both text mes-
sages and telephone calls. When confronted with this
information during a second interview, Foley told the
and the defendant. Upon receiving this information,
the police interviewed the defendant, and during the
interview, the defendant denied any involvement in the
victim’s death and provided the police with two tele-
phone numbers where the police could reach him. The
police then sought, obtained, and executed a search
warrant for the defendant’s residence. The search, how-
ever, did not yield any relevant evidence or information.
  In addition to searching the defendant’s home, the
police obtained search warrants for the cell phone
records of Foley, the victim and the defendant. When
police analyzed the text messaging records of the victim
and the defendant for the twenty-four hours preceding
the victim’s death, the records revealed that the defen-
dant and Foley had planned for Foley to lure the victim
to the hotel so that the defendant could kill him.1
   Foley testified at trial that she had been friends with
both the defendant and the victim for approximately
ten years before the victim’s death and that she had
corresponded regularly with both of them. She testified
that the victim had become angry with the defendant
in November, 2008, when he had learned that the defen-
dant had had sexual relations with Strother while the
victim was incarcerated in 2007. She further testified
that the victim had told her that he and a friend, Pablo
Colon, had met the defendant at a gas station in the
defendant’s neighborhood and had stolen the defen-
dant’s car, had removed the stereo equipment and rims,
and had left the car in Hartford.2
   Foley testified that the defendant also spoke to her
about the altercation he had with the victim at the
gas station and that the defendant became increasingly
angry every time he discussed the event with her. At
one point, the defendant told Foley that, on multiple
occasions, he had waited outside her home when he
thought the victim was visiting in order to kill him when
he exited the house. Afraid that the defendant would
kill the victim at her home and that her family might
be harmed, Foley testified that she suggested to the
defendant that he kill the victim at a hotel and that she
helped the defendant plan the murder, and lure the
victim to the hotel room.
  Foley testified that she and the defendant had agreed
that Foley would lure the victim to the hotel and that
the defendant had given Foley money to rent the room.
Foley stated that she had text messaged the victim and
had made plans to meet the victim at the hotel that
evening. Foley told the victim that she had lost her
identification and would not be able to reserve the hotel
room, but that she would give him the money for the
room if he reserved it.3 The victim drove to Foley’s
residence the evening of his death and picked up the
money for the room. Foley testified that she called the
victim and he told her that he had reserved room 130
at the hotel. Foley then testified that she called the
defendant after speaking with the victim and told the
defendant that the victim was staying in room 130.
   Foley further testified that at one point, the victim
text messaged her and said he was going to leave the
hotel. Foley relayed this information to the defendant,
and then convinced the victim to stay by telling him
that she was almost at the hotel. Very shortly thereafter,
Foley received a text message from the defendant say-
ing, ‘‘Done.’’ Foley received no more communications
from the victim.
   The defendant was arrested and charged by substi-
tute information with murder in violation of § 53a-54a
(a) and conspiracy to commit murder in violation of
§§ 53a-48 and 53a-54a (a). The jury found the defendant
guilty of conspiracy to commit murder, but was unable
to come to a unanimous decision on the murder charge.
The court rendered judgment in accordance with the
jury’s verdict of guilty on the conspiracy to commit
murder charge, and declared a mistrial as to the murder
charge. On August 8, 2011, the defendant was sentenced
to twenty years incarceration for conspiracy to commit
murder. This appeal followed. Additional facts will be
set forth as necessary.
                            I
  The defendant claims that the court erred by improp-
erly precluding him from presenting evidence of third
party culpability. He argues that the court (1) used the
improper standard to determine whether the evidence
of third party culpability should have been admitted,
and (2) erroneously found that the evidence was not
relevant. We do not agree.
   The following additional facts are necessary for our
resolution of this claim. The state filed a motion in
limine requesting that the court preclude evidence con-
cerning third party culpability unless the defendant
showed some evidence that directly connected a third
party to the crimes with which the defendant was
charged. The motion further requested that the court
require the defendant to make an offer of proof prior
to introducing evidence of alleged third party culpability
so that the court could determine its admissibility out-
side of the presence of the jury. The court granted the
state’s motion.
   The defendant sought to offer evidence of third party
culpability through the testimony of Valerie Reinhart,
who had been a friend of the victim for several years.
During the defendant’s offer of proof, Reinhart was
questioned outside of the presence of the jury. She
testified that she had known the victim for three years
and that approximately one-half hour before the vic-
tim’s murder, he had told her that someone was threat-
ening him because he had ‘‘burnt somebody for Ecstasy
pills’’ and had ‘‘messed with the wrong person.’’ Rein-
hart further testified that the victim did not provide
the name of the person who threatened him, did not
describe the person involved, did not specifically indi-
cate when the threats occurred, and did not describe
the nature of the threats.
   The court found that, although the defendant had a
constitutional right to present a defense, he did not
have a right to present evidence that was not relevant.
The court further found that Reinhart’s testimony was
‘‘so nebulous and certainly not so direct in the court’s
mind that it would be relevant and serve any purpose
with respect to a claim of third party culpability or
that it was not the defendant who committed these
particular crimes. Even if the jury were to hear that type
of testimony, in my mind, that still does not absolve, so
to speak, or even potentially absolve [the defendant]
from being found to be the perpetrator of the alleged
crimes that he’s charged with here. So while [the defen-
dant] certainly has the right to present a defense, he
has presented witnesses with respect to his defense of
not being the perpetrator, the court does not believe
that the evidence that this witness would give rises to
a level that it becomes relevant and/or introductory for
the purpose for which it is sought to be admitted.’’
Accordingly, the court granted the state’s motion in
limine and sustained the state’s objection to the
evidence.
                            A
  On appeal, the defendant argues that the court used
the wrong standard to determine whether the evidence
should have been admitted. The defendant’s claim has
no merit.
   ‘‘[W]hether the court applied the correct legal stan-
dard is a question of law subject to plenary review.’’
(Internal quotation marks omitted.) Carraway v. Com-
missioner of Correction, 144 Conn. App. 461, 471, 72
A.3d 426 (2013). ‘‘The federal constitution require[s]
that criminal defendants be afforded a meaningful
opportunity to present a complete defense. California
v. Trombetta, 467 U.S. 479, 485, 104 S. Ct. 2528, 81
L. Ed. 2d 413 (1984). The sixth amendment right to
compulsory process includes the right to offer the testi-
mony of witnesses, and to compel their attendance, if
necessary, [and] is in plain terms the right to present
a defense, the right to present the defendant’s version
of the facts as well as the prosecution’s to the jury so
that it may decide where the truth lies. . . . State v.
Genotti, 220 Conn. 796, 803–804, 601 A.2d 1013 (1992),
quoting Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct.
1920, 18 L. Ed. 2d 1019 (1967). . . . The defendant’s
sixth amendment right, however, does not require the
trial court to forgo completely restraints on the admissi-
bility of evidence. . . . Generally, an accused must
comply with established rules of procedure and evi-
dence in exercising his right to present a defense. . . .
A defendant, therefore, may introduce only relevant
evidence, and, if the proffered evidence is not relevant,
its exclusion is proper and the defendant’s right is not
violated.’’ (Citations omitted; footnote omitted; internal
quotation marks omitted.) State v. Cerreta, 260 Conn.
251, 260–61, 796 A.2d 1176 (2002).
   ‘‘We have recognized consistently that a defendant
has a right to introduce evidence that indicates that
someone other than the defendant committed the crime
with which the defendant has been charged. State v.
Sauris, 227 Conn. 389, 401, 631 A.2d 238 (1993); State
v. Hernandez, [224 Conn. 196, 202, 618 A.2d 494 (1992)];
State v. Echols, [203 Conn. 385, 392, 524 A.2d 1143
(1987)]. The defendant must, however, present evi-
dence that directly connects a third party to the crime
. . . . State v. Hernandez, supra, 202. It is not enough
to show that another had the motive to commit the
crime . . . nor is it enough to raise a bare suspicion
that some other person may have committed the crime
of which the defendant is accused. . . . State v. Echols,
supra, 392.’’ (Internal quotation marks omitted.) State
v. Ceretta, supra, 260 Conn. 262–63.
   The defendant argues that the court excluded the
evidence based on its conclusion that Reinhart’s testi-
mony would not absolve the defendant, which, the
defendant argues, contravenes the applicable standard
that the court must admit evidence of third party culpa-
bility if the evidence directly connects a third party to
the crime alleged. See State v. Hernandez, supra, 224
Conn. 202; State v. Echols, supra, 203 Conn. 392. In
viewing the court’s oral decision on the state’s motion
in limine as a whole, however, although the court did
find that it believed that Reinhart’s testimony would
not absolve the defendant of the alleged crime, it is
quite evident from the court’s other findings that the
court used the appropriate standard in making its deter-
mination to exclude the evidence.
   Before making its decision, the court stated that the
relevant case law on admitting third party culpability
evidence required a court to admit such evidence if,
considering the evidence in the light most favorable
to the defendant, the defendant establishes a ‘‘direct
connection’’ between the alleged third party and the
charged offense. The court then went on to find that
Reinhart’s ‘‘testimony based upon the offer of proof
[was] so nebulous and certainly not so direct in the
court’s mind that it would be relevant and serve any
purpose with respect to a claim of third party culpability
or that it was not the defendant who committed these
particular crimes.’’ It is evident from this finding that
the court considered whether the defendant established
a direct connection between the alleged third party
and the crime with which the defendant was charged.
Accordingly, we conclude that the court used the appro-
priate standard when deciding whether the evidence of
alleged third party culpability should have been
admitted.
                             B
  The defendant also claims that the court erroneously
found that the defendant’s offered evidence of alleged
third party culpability was not relevant. We do not
agree.
   ‘‘The admissibility of evidence of third party culpabil-
ity is governed by the rules relating to relevancy.’’ State
v. Boles, 223 Conn. 535, 549, 613 A.2d 770 (1992). ‘‘Rele-
vant evidence is evidence that has a logical tendency
to aid the trier in the determination of an issue. . . .
State v. Prioleau, 235 Conn. 274, 305, 664 A.2d 743
(1995). Evidence is relevant if it tends to make the
existence or nonexistence of any other fact more proba-
ble or less probable than it would be without such
evidence. . . . To be relevant, the evidence need not
exclude all other possibilities; it is sufficient if it tends
to support the conclusion [for which it is offered], even
to a slight degree. State v. Rinaldi, 220 Conn. 345, 353,
599 A.2d 1 (1991).’’ (Citation omitted; internal quotation
marks omitted.) State v. Ceretta, supra, 260 Conn. 261–
62. ‘‘Evidence is irrelevant or too remote if there is such
a want of open and visible connection between the
evidentiary and principal facts that, all things consid-
ered, the former is not worthy or safe to be admitted
in the proof of the latter.’’ (Internal quotation marks
omitted.) State v. Saunders, 267 Conn. 363, 383, 838
A.2d 186, cert. denied, 541 U.S. 1036, 124 S. Ct. 2113,
158 L. Ed. 2d 722 (2004). Finally, ‘‘[t]he trial court’s
ruling on the relevancy of third party inculpatory evi-
dence will be reversed on appeal only if the court has
abused its discretion or an injustice appears to have
been done.’’ (Internal quotation marks omitted.) State
v. Francis, 267 Conn. 162, 174, 836 A.2d 1191 (2003).
    The defendant contends that Reinhart’s testimony
was relevant, and, therefore, admissible because it
established that someone other than the defendant had
the motive and intent to harm the victim. Although the
existence of the threats against the victim by a third
party would tend to show that someone other than the
defendant had the motive and intent to harm the victim,
that showing alone is insufficient to render the evidence
admissible. See State v. Cerrata, supra, 260 Conn. 263
(‘‘[i]t is not enough to show that another had the motive
to commit the crime . . . nor is it enough to raise a
bare suspicion that some other person may have com-
mitted the crime of which the defendant is accused’’
[internal quotation marks omitted]).
  At oral argument before this court, the defendant
conceded that Reinhart’s testimony was ambiguous as
to when the victim actually received the alleged threat-
ening text messages, but argued that evidence of a
threat by a third party was very significant as to the
relevancy of the evidence, and should have been given
more weight by the court when it made its decision.
The defendant did not provide any authority and we
are unable to find any that would support this argument.
Further, Reinhart was unable to identify the alleged
third party, provide a description of the alleged third
party or describe the nature of the alleged threats. In
light of the record before us, we conclude that it was
reasonable for the court to find that the defendant failed
to establish a direct connection between the alleged
third party and the crimes with which the defendant
was charged, as the testimony provided by Reinhart
would merely create a bare suspicion that some other
person may have murdered the victim. The court did not
abuse its discretion in excluding Reinhart’s testimony.
                             II
   The defendant also claims that the court improperly
declined to charge the jury on the quality of the police
investigation. He argues that he elicited sufficient evi-
dence at trial to call into question the adequacy of the
police investigation, and that questioning deficiencies
in the police investigation to raise reasonable doubt is
a recognized legal defense. Accordingly, the defendant
argues that, as a matter of law, he was entitled to a
jury charge as to his theory of defense. We do not agree.
   The following additional facts are necessary for our
resolution of this claim. The defendant’s theory of
defense advanced at trial was that a third party killed
the victim and that the police failed to identify this
third party because they prematurely focused on the
defendant as the culprit. Through the cross-examina-
tion of Officers Donald Rankin and Robert Emery, and
Detective Keith Hoyt, the defense attempted to highlight
alleged deficiencies in the police investigation. Specifi-
cally, the defense attempted to show that the police
had secured the phone records of the defendant, the
victim and Foley for only the twenty-four hours prior
to the victim’s death, thereby failing to obtain all of the
necessary phone records to ensure that a third party
was not involved.
  In closing argument, the defense argued that the
police engaged in poor investigation practices and failed
to obtain phone records that were necessary to ensure
that a third party was not involved. Additionally, the
defense argued that the police only investigated until
they were ‘‘satisfied’’ that the defendant was guilty of
the victim’s murder, and, therefore, failed to collect all
relevant evidence available for the jury to make an
informed decision.
  The defense requested that the court charge the jury
with the following instruction: ‘‘Investigation which is
thorough and conducted in good faith may be more
credible while an investigation which is incomplete,
negligent or in bad faith may be found to have lesser
value or no value at all. In deciding the credibility of the
witnesses and the weight, if says to give the prosecution
evidence, consider whether the investigation was negli-
gent and/or conducted in bad faith.’’ The court denied
the defense’s request to charge, citing State v. Collins,
299 Conn. 567, 599–600, 10 A.3d 1005 (2011). The court
concluded that ‘‘whether the government conducted a
thorough, professional investigation [was] not relevant
to what the jury must decide.’’
   During the jury charge, the trial court gave the follow-
ing instruction to the jury regarding reasonable doubt:
‘‘Here, as in all criminal prosecutions, the defendant is
entitled to be innocent until proven guilty beyond a
reasonable doubt. . . . As far as you are concerned,
he is innocent and he continues to be innocent unless
and until such time as all of the evidence produced
here in the orderly conduct of this case considered in
light of these instructions of law and deliberated upon
by you in the jury room satisfy you beyond a reasonable
doubt that he is guilty. . . . The burden to prove the
defendant guilty of any crime you’re asked to deliberate
upon is up to the state. The defendant does not have
to prove his innocence. This means that the state must
prove beyond a reasonable doubt each and every essen-
tial element necessary to constitute the alleged crime
being considered by you. Whether the burden of proof
resting upon the state is sustained depends not on the
number of witnesses nor on the quantity of the testi-
mony but on the nature and quality of the testimony.
. . . A reasonable doubt is an honest and reasonable
uncertainty in your mind about the guilt of the defen-
dant after you have given full and impartial consider-
ation to all of the evidence. A reasonable doubt may
arise from the evidence itself or from lack of evi-
dence. . . .’’
  The defendant argues on appeal that through the
cross-examination of the state’s witnesses, he produced
sufficient evidence from which the jury could believe
that the police investigation was not thorough, and that
reasonable doubt, a recognized legal defense, could
arise from a jury’s finding that law enforcement failed to
investigate adequately the crime. Further, the defendant
argues that because this is a recognized legal defense,
the court was obligated as a matter of law to instruct
the jury as to the defendant’s theory of defense, and
that the court’s failure to do so impinged upon the
defendant’s constitutional right to due process.
   A proper instruction on a recognized legal defense
is of constitutional magnitude. See e.g. State v. Amado,
254 Conn. 184, 194, 756 A.2d 274 (2000). ‘‘Our standard
of review in cases in which the defendant claims that the
instructions were constitutionally deficient is whether it
is reasonably possible that the instructions misled the
jury. . . . In assessing the claim, the jury charge must
be read as a whole, not in artificial isolation from the
overall charge. . . . The principal function of a jury
charge is to assist the jury in applying the law correctly
to the facts which they might find to be established
. . . .’’ (Citations omitted; internal quotation marks
omitted.) State v. Wall, 40 Conn. App. 643, 667, 673 A.2d
530, cert. denied, 237 Conn. 924, 677 A.2d 950 (1996).
   The defendant’s argument rests upon the principle
that using evidence of an inadequate police investiga-
tion to create reasonable doubt is a recognized legal
defense. The defendant’s argument is flawed in that the
concept of reasonable doubt is not a recognized defense
to a crime; see General Statutes § 53a-12 et seq.; but a
standard by which the state must prove its case. See
In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L.
Ed. 2d 368 (1970). ‘‘The [reasonable doubt concept]
provides concrete substance for the presumption of
innocence—that bedrock axiomatic and elementary
principle whose enforcement lies at the foundation of
the administration of our criminal law. . . . [Id.], 363.
At the same time, by impressing upon the [fact finder]
the need to reach a subjective state of near certitude of
the guilt of the accused, the [reasonable doubt] standard
symbolizes the significance that our society attaches
to the criminal sanction and thus to liberty itself. Jack-
son v. Virginia, [443 U.S. 307, 315, 99 S. Ct. 2781, 61
L. Ed. 2d 560 (1979)]. [Nonetheless] [t]he [defendant]
in a criminal case [is] entitled to a clear and unequivocal
charge by the court that the guilt of the [defendant]
must be proved beyond a reasonable doubt.’’ (Internal
quotation marks omitted.) State v. LaSalle, 95 Conn.
App. 263, 278, 897 A.2d 101, cert. denied, 279 Conn. 908,
901 A.2d 1227 (2006).
  The defendant does not challenge any segment of the
court’s charge on reasonable doubt. He argues that the
court erred by not including a charge instructing the
jury that it was permitted to consider the quality of the
police investigation in determining whether the state
proved its case beyond a reasonable doubt. The defen-
dant, however, fails to provide support for his argument
that such a charge was required by the court.
  The defendant relies on States v. Collins, supra, 299
Conn. 599–600, which held that ‘‘[a] defendant may . . .
rely upon relevant deficiencies or lapses in the police
investigation to raise the specter of reasonable doubt,
and that the trial court violates his right to a fair trial
by precluding the jury from considering evidence to
that effect.’’ Collins does not require a court to instruct
the jury on the quality of police investigation, but merely
holds that a court may not preclude such evidence
and argument from being presented to the jury for its
consideration, and the defendant in this case provides
no other support for his argument.
   In the present case, the defendant was allowed to
elicit testimony from witnesses to suggest that there
were deficiencies in the police investigation and was
allowed to argue this theory in closing argument. Addi-
tionally, in its charge to the jury on reasonable doubt,
the court instructed the jury that ‘‘[a] reasonable doubt
may arise from the evidence itself or from lack of evi-
dence.’’ We conclude that the defendant’s right to a
fair trial was not impinged because he was given the
opportunity to present evidence and argument regard-
ing deficiencies in the police investigation to the jury.
Accordingly, we conclude that the jury was not misled
by the instructions given, and, therefore, there was
no error.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The police were not able to analyze Foley’s text messages as her cell
phone provider, T-Mobile, does not retain the messages of its customers.
   2
     The defendant reported his car, a Mercedes Benz, stolen to both the
police and his insurance company. During the investigation of the victim’s
murder, police found stereo equipment in the basement of the home the
victim shared with Strother. The defendant later identified the stereo equip-
ment and told the police that it had been in the car that had been stolen
from him.
   3
     Foley admitted at trial that this was a lie as she knew where her identifica-
tion was when she told the victim that it was lost. She testified that she lied
to the victim because the defendant had told her not to put the reservation in
her name so that the police would not be able to trace the room back to her.